Citation Nr: 0113155	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1998 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected PTSD.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that cause 
occupational and social impairment with deficiencies in most 
areas, but not total occupational and social impairment.


CONCLUSION OF LAW

An increased (70 percent) rating for PTSD is warranted.  
38 U.S.C.A. § 1155, (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences increased 
symptomatology due to his PTSD that in turn warrants an 
increased disability rating.  Specifically, he has reported 
problems with social isolation, difficulty sleeping, 
flashbacks, recurrent nightmares, paranoia, hypervigilance, 
anxiety, anger, and depression.  It is also requested that 
the veteran be afforded the benefit of the doubt.


The Facts

VA treatment records, dated from January 1996 to September 
1999, as well as records on file with the Social Security 
Administration (SSA), were obtained by the RO.  These records 
show the veteran's complaints and/or treatment for social 
isolation, difficulty sleeping, flashbacks, recurrent 
nightmares, paranoia, hypervigilance, anxiety, anger, and 
depression most often diagnosed as PTSD and polysubstance 
abuse as well as depression, and dystemia and, on other 
occasions, diagnosed as a generalized anxiety disorder and a 
schizoaffective disorder.  See VA treatment records dated in 
January to June 1996, September to November 1996, January to 
February 1998, June 1998, September 1998, and April 1999; 
VetCenter treatment records, dated in July 1997, August 1997, 
November 1997, February to May 1998, and August to September 
1998; VetCenter letter dated in September 1998; and records 
received from the SSA, including examinations from the New 
York State Department of Social Services dated in August 
1994, February 1995, and April 1995 as well as VA treatment 
records dated in October to November 1994 and January to 
February 1995.

Interestingly, some medical records indicate that the 
veteran's PTSD caused his depression and/or the polysubstance 
abuse.  See VA hospitalization summaries for July to August 
1996 and October to November 1996; September 1998 VetCenter 
letter; and VA treatment record dated in April 1999.

During the course of the above treatment, the severity of the 
veteran's PTSD was periodically characterized as severe.  See 
VA hospitalization summaries for October to December 1994, 
June to August 1996, and October to November 1996.  However, 
on one occasion a VA treatment record reported that the 
veteran's PTSD and depressive disorder were "moderate" 
symptoms/illness and caused "mild" social impairment and 
"moderate" work impairment, and the veteran was a "minimal" 
danger to self and to others.  See VA treatment record 
entitled "closing report" dated in June 1996.

Specifically, in January 1996 (when evaluated at VA for PTSD 
and substance abuse), the veteran reported feelings of 
paranoia and stress, mood was "stressed," and affect was 
restricted.  However, the veteran was alert and oriented in 
all three spheres, appeared to be in good contact with 
reality, was free of psychotic symptoms, had neither 
homicidal nor suicidal ideation, denied depression, and 
insight and judgment were good.  He was of average 
intelligents.  The diagnoses were PTSD and alcohol and 
cocaine dependence.  

In an August 1996 VA hospitalization discharge summary, it 
was noted that the veteran's mood, upon admission, had been 
three out of ten (with one being the saddest).  However, he 
was casually dressed, cooperative, had no motor restlessness, 
speech was spontaneous, he denied homicidal or suicidal 
ideation, was oriented to self, others, place, and time, had 
adequate memory, intellectual functioning, and abstract 
thinking, and had a fairly good general grasp and 
recollection, as well as fair insight and judgment.  The 
diagnoses were PTSD and poly-substance abuse most likely 
secondary to PTSD.  It was opined that the PTSD was severe 
and Global Assessment of Functioning (GAF) score was 50 (upon 
admission) and 57 (upon discharge).

In a November 1996 VA hospitalization discharge summary, it 
was noted that an entry examination revealed the veteran's 
mood to be tense, approximately six out of ten (with ten 
being the happiest), and affect to be very restricted.  
However, he was casually dressed, cooperative, had no motor 
restlessness, speech was spontaneous, he denied homicidal or 
suicidal ideation, was oriented to self, others, place, and 
time, he had adequate concentration, intellectual ability, 
abstract thinking, and memory, and had a good general grasp 
and recollection, as well as fair to good insight and 
judgment.  The diagnoses were PTSD and poly-substance abuse 
most likely secondary to PTSD.  It was opined that the PTSD 
was severe and GAF score was 52 (upon admission) and 54 (upon 
discharge).

In January 1998, at a VA psychiatric assessment, examination 
disclosed that the veteran was slow in appearance as well as 
speech, affect and mood were somewhat depressed, he had 
problems with short term memory, had concrete abstract 
thinking, and had memories, flashbacks, and nightmares about 
Vietnam as well as heard voices.  However, speech was clear, 
he gave no indication of abstract thinking, appearance was 
acceptable, he was cooperative, intellectual ability was 
average, had fair insight and judgment, and no homicidal or 
suicidal ideation.  The diagnoses were PTSD and cocaine 
dependence.  It was opined that the veteran had difficulties 
with isolation and socializing and had a GAF score of 50.  
Similar findings were made in a VA treatment record dated 
later in the month as well as in February 1998.

In an April 1999 treatment record, the veteran complained of 
depression.  However, he was alert and oriented in all three 
spheres, denied homicidal or suicidal ideation, had average 
intelligence, and had adequate insight as well judgment.  The 
diagnosis was PTSD. 

At the veteran's January 1998 VA examination, the veteran 
reported that he was separated, had seven children, had a 
number of hospitalizations for PTSD and substance abuse, was 
currently under treatment for PTSD, and was on multiple 
medications including Trazodone and Risperidone.  As to his 
work history, the veteran reported working for GM from the 
time he separated from military service until February 1993.  
He had not worked since that time.  As to his current adverse 
symptomology, the veteran complained of mood swings, 
difficulty sleeping, nightmares, cold sweats during the day, 
a nervous stomach with diarrhea, depression, flashbacks, and 
nervousness as well as anger and irritability leading to 
frequent fights.

On examination, memory for both recent and remote events 
seemed to be patchy and his insight and judgment were 
somewhat poor.  Moreover, the veteran claimed that, during 
flashbacks, he was not in contact with reality.  However, he 
was oriented to time, place, and person, denied any delusions 
or hallucinations, and cognitive function was intact.  The 
diagnoses included PTSD and poly-substance abuse.

In a September 1998 letter from the VetCenter, it was 
reported that the veteran had been a client since November 
1994 and his diagnoses were PTSD, major depression, and 
alcohol as well as cocaine abuse.  Next, it was reported that 
the veteran had been unable to maintain treatment gains 
because he failed to show up for treatment because of memory 
impairment and difficulty concentrating.  It was also noted 
that the veteran isolated himself at home for days because he 
was too paranoid to go out, his attempt to live with his 
girlfriend failed because of paranoia and social withdrawal, 
and he failed to eat regularly leading to significant weight 
loss.

It was opined that the veteran's PTSD was severe.  It was 
also opined that the veteran used alcohol and cocaine to 
self-medicate his PTSD and depression.  Lastly, it was opined 
that the veteran had significant cognitive impairment and his 
GAF score was 35.

At the veteran's October 1999 VA examination, as to his 
social history, it was reported that the veteran had been 
separated from his wife since 1979 but, for the past eight 
months, had lived with his girlfriend.  He had known this 
woman for 13 years.  Nonetheless, the veteran reported that 
he remains extremely isolated and intends to move out shortly 
because, "I don't want to be with anyone anymore."  The 
veteran reported that he does not have any friends and that 
includes his immediate family (i.e., his ex-wife, his 
children (seven children altogether, three from his first and 
only marriage), and his brother.).  He also does not 
associate with his brother.  As to his work history, he 
worked in foundries, drove an ice-cream truck and a cab, and 
working for GM for approximately 18 years.  He stopped 
working in 1993.  As to current adverse symptomology, the 
veteran reported that he had only two or three hours of sleep 
per day, felt tired all the time, was bothered by frequent 
nightmares, had "slow thinking," had no ambition, had 
"negative thoughts," and thoughts of not wanting to be alive.

On examination, the veteran did not show much emotion, did 
not know the correct date, speech was somewhat monotone, he 
had a blunted affect, and thought content centered on his 
problems.  He had modest insight into his own condition, 
judgment was "marginal at best," and he did not respond to 
any internal stimuli.

However, he had adequate eye contact, was adequately groomed 
and causally dressed, was cooperative, was alert and 
generally oriented to person, place, and time, had no obvious 
psychomotor retardation of agitation, intellectual endowment 
was average, speech was non-pressured, thought processes was 
coherent, and he had no obvious delusional features.

Next, it was noted that the veteran continued to dabble with 
cocaine irregularly and, from what he told the examiner, he 
was self-medicating when he was feeling very depressed.

It was opined that the veteran had paranoid trends in the 
past related to his PTSD, had severe social isolation, had 
psychic numbing, had severe PTSD, and that the veteran's 
poly-substance abuse "appear[ed] to be secondary to his 
primary PTSD problem."  Ongoing stressors include chronic 
interpersonal problems due to his social isolation and 
psychic numbing.  His current GAF was 44.

(In summary, the veteran's GAF score was 35 in August 1994 
(see August 1994 New York State Department of Social Services 
examination), 50 (upon admission) and 57 (upon discharge) 
while hospitalized at VA from July to August 1996 (see VA 
hospitalization summary for July to August 1996), was 52 
(upon admission) and 54 (upon discharge) while hospitalized 
at VA from October to November 1996 (see VA hospitalization 
summary for October to November 1996), 50 in January 1998 
(see January 1998 VA psychiatric assessment), 50 in February 
1998 (see VA hospitalization summary for January to February 
1998), 35 in September 1998 (see VetCenter letter dated in 
September 1998), and 44 in October 1999 (see October 1999 VA 
examination report).)

In April 2001, the Board received from the veteran a March 
2001 statement from A. Saldana, M.D., staff psychiatrist.  
Dr. Saldana reported that the veteran was under his care at a 
VA medical center (VAMC) and opined that the veteran was 
"unable to be gainfully employed."

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2000).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the schedular criteria in effect since before the 
veteran's current claim for an increase, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

First, the Board notes that the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Accordingly, given the July to 
August 1996 VA hospitalization summary, the September 1998 
VetCenter letter, April 1999 VA treatment record, and the 
October 1999 VA examiners statements, the Board will analyze 
the veteran's psychiatric symptomatology accordingly.  Also 
see Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001).

The Board notes that at the veteran's most recent VA 
examination, the veteran did not show much emotion, did not 
know the correct date, his speech was somewhat monotone, he 
had a blunted affect, he had only a modest insight into his 
own condition, his judgment was marginal at best, he was not 
responding to any internal stimuli, he had psychic numbing, 
and had paranoid trends.  It was opined that the veteran had 
severe social isolation, had chronic interpersonal problems 
due to his social isolation and psychic numbing, and had 
severe PTSD.

Similar adverse symptomology were identified in the earlier 
January 1998 VA examination and September 1998 VetCenter 
letter.  Specifically, at the veteran's January 1998 VA 
examination, the veteran's memory for recent and remote 
events was patchy and insight and judgment were somewhat 
poor.  Moreover, the veteran claimed that, during flashbacks, 
he was not in contact with reality.  In the September 1998 
letter from the VetCenter, it was reported that the veteran 
had memory impairment, difficulty concentrating, isolated 
himself at home for days because he was to paranoid to go 
out, failed to eat regularly leading to significant weight 
loss, and had significant cognitive impairment.  It was once 
again opined that the veteran's PTSD was severe.

Additionally, treatment records and VA examination reports 
reveal that the veteran has been separated since 1979.  
Moreover, while he had a girlfriend for a number of years and 
lived with her for a period of time, the veteran also 
reported at his most recent examination that he was going to 
move out because he did not want to be around people.  It was 
also universally reported that the veteran had no contact 
with his family, including his children and his brother, and 
had no friends.  The foregoing records are likewise uniform 
in reporting that the veteran had not worked since 1993 and 
has isolated himself at home.

The Board recognizes that a June 1996 VA closing report noted 
that the veteran had "moderate" symptoms/illness, "mild" 
social impairment, "moderate" work impairment, and was a 
"minimal" danger to self and to others.  However, other VA 
treatment records characterized the severity of the veteran's 
PTSD as severe.  See VA hospitalization summaries for October 
to December 1994, June to August 1996, and October to 
November 1996.  Moreover, adverse symptomology seen while 
under treatment at VA included a "stressed" mood and 
restricted affect (see VA treatment record dated in January 
1996); his mood being characterized as three out of ten (with 
one being the saddest) (see August 1996 VA hospitalization 
discharge summary); a tense mood (approximately six out of 
ten (with ten being the happiest)) and a very restricted 
affect (see November 1996 VA hospitalization discharge 
summary); and his actions and speech being slow, a depressed 
affect and mood, short term memory problems, abstract 
thinking being concrete, memories, flashbacks, and nightmares 
about Vietnam, and difficulties was isolation and socializing 
(see January 1998 VA psychiatric assessment).

In addition, VA and VetCenter treatment records have noted 
that the veteran's adverse symptomatology includes social 
isolation, sleep disturbance (including nightmares), 
flashbacks, distressing recollections of his Vietnam service, 
difficulty establishing relationships (including detachment 
of self from friends and family and distrust of others), 
paranoia, hypervigilance, anxiety, depression, and poly-
substance abuse.  Other adverse symptomology reported, on 
occasion, included trouble with memory and concentration, 
lack of patience, feelings of pervasive anger, loss of 
appetite, and an inability to obtain any satisfaction out of 
life.

Furthermore, the record shows that the veteran had gone from 
a GAF score of between 50 and 57 in 1996 and early 1998 to a 
GAF score as low as 35 in September 1998 (see VetCenter 
letter dated in September 1998) and 44 in October 1999.  
Additionally, in March 2001, Dr. Saldana opined that veteran 
was "unable to be gainfully employed."

(Tellingly, under DSM IV, a GAF score of between 51 and 60 
suggests that psychiatric disability is only manifested by 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co-workers)."  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental.  However, a GAF score of 44 suggests that 
psychiatric disability is manifested by "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  Moreover, a GAF score of 34 
suggests that psychiatric disability is manifested by 
"[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several area, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)."  Id.) 

Such difficulties, considered alongside the more recent 
assessments, leads the Board to conclude that, with 
resolution of doubt in the veteran's favor, the evidence 
supports a conclusion that his impairment is best 
approximated by the criteria for the 70 percent rating, but 
no more.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Specifically, as noted above, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  § 4.130.  As 
noted above, these are not characteristics of the veteran's 
disability.  The Board acknowledges that examiners have 
characterized the veteran's PTSD as severe and that Dr. 
Saldana opined that the veteran was "unable to be gainfully 
employed."  However, at numerous examinations, he was dressed 
appropriately, was alert, oriented, and cooperative, showed 
no evidence of a thought disorder, had neither homicidal or 
suicidal ideation, and his insight as well as his judgment 
were adequate.  Although he was described, at times, as 
having problems concentrating as well as with short term 
memory loss, including not knowing the correct day, and being 
depressed with only marginal insight and no response to 
internal stimuli, and experiencing severe symptoms, he was 
never described as having gross impairment in thought 
processes, delusions, acting inappropriately, being 
intermittently unable to perform activities of daily living, 
having memory loss for names of close relatives, own 
occupation, or own name, or experiencing other symptoms 
characteristic of the 100 percent rating.  Being angry, 
depressed, and experiencing social isolation are problems 
more akin to the characteristics of the 70 percent rating.  
38 C.F.R. § 4.130 (2000).  Indeed, the criteria for the 
70 percent rating specifically refer to difficulty in 
establishing and maintaining effective relationships, etc.  
Being able to manage daily living activities further supports 
the foregoing conclusion.  Moreover, while Dr. Saldana opined 
that the veteran was "unable to be gainfully employed," the 
criterion for a 100 percent rating specifically refers to 
both total occupational and social impairment.  Id.  
Accordingly, his opinion while informative does not, by it 
self, entitle the veteran to a higher rating.  Therefore, the 
Board concludes that the veteran's symptoms are more closely 
approximated by the criteria for a 70 percent rating.  


ORDER

An increased (70 percent) rating for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

